Name: Commission Regulation (EU) NoÃ 426/2013 of 8Ã May 2013 adapting Regulations (EC) NoÃ 1120/2009, (EC) NoÃ 1121/2009 and (EC) NoÃ 1122/2009 as regards implementing rules for direct payment in Croatia
 Type: Regulation
 Subject Matter: Europe;  means of agricultural production;  European construction;  agricultural policy;  cultivation of agricultural land;  agricultural structures and production;  financing and investment
 Date Published: nan

 9.5.2013 EN Official Journal of the European Union L 127/17 COMMISSION REGULATION (EU) No 426/2013 of 8 May 2013 adapting Regulations (EC) No 1120/2009, (EC) No 1121/2009 and (EC) No 1122/2009 as regards implementing rules for direct payment in Croatia THE EUROPEAN COMMISSION, Having regard to the Treaty of Accession of Croatia, and in particular Article 3(4) thereof, Having regard to the Act of Accession of Croatia, and in particular Article 50 thereof, Whereas: (1) Croatia is expected to accede to the Union on 1 July 2013. (2) According to Section 4.III of Annex V to the Act of Accession, the reimbursement of direct payments granted to farmers in Croatia for calendar year 2013 shall be conditional on the application by Croatia, before accession, of rules identical to those set out for such direct payments in the relevant Council and Commission regulations. Croatia has decided to apply the single payment scheme after its accession. Therefore, 2013 will be the first year of implementation of that scheme in Croatia in accordance with Chapter 3 of Title III of Council Regulation (EC) No 73/2009 of 19 January 2009 establishing common rules for direct support schemes for farmers under the common agricultural policy and establishing certain support schemes for farmers (1). (3) In Croatia, the provisions on the retention on sale of payment entitlements should be the same as those applied by other Member States having regionalised the single payment scheme. (4) According to Article 57(2) of Regulation (EC) No 73/2009 in conjunction with Article 21 of Commission Regulation (EC) No 1120/2009 of 29 October 2009 laying down detailed rules for the implementation of the single payment scheme provided for in Title III of Council Regulation (EC) No 73/2009 establishing common rules for direct support schemes for farmers under the common agricultural policy and establishing certain support schemes for farmers (2), new Member States applying the single payment scheme may use the national reserve to allocate payment entitlements, or increase the value of payment entitlements, when farmers made investments in the sectors subject to full or partial integration of coupled aids into the single payment scheme. The reference period to be taken into account for such investments has been related to the year of the integration of the relevant sector as decided by a Member State. The same provision on investments should apply to Croatia, since Croatia has implemented coupled aids in certain sectors which are subject to integration into the decoupled single payment scheme. It is therefore appropriate to set a deadline by which investments need to be finished in Croatia in order to be taken into account for the purposes of Article 21(1) of Regulation (EC) No 1120/2009. (5) Chapter 2 of Regulation (EC) No 1120/2009 sets implementing rules for the single payment scheme in the new Member States having applied the single area payment scheme. That Chapter should also apply to Croatia since it decided to apply the single payment scheme as from the date of accession. (6) Annex III to Commission Regulation (EC) No 1121/2009 of 29 October 2009 laying down detailed rules for the application of Council Regulation (EC) No 73/2009 as regards the support schemes for farmers provided for in Titles IV and V thereof (3) defines the regions eligible for receiving the goat premium and Annex V sets the average milk yield referred to in Article 63 of that Regulation. By letter of 14 September 2012, Croatia communicated to the Commission relevant information that needs to be included in those Annexes. (7) Article 3 of Commission Regulation (EC) No 1122/2009 of 30 November 2009 laying down detailed rules for the implementation of Council Regulation (EC) No 73/2009 as regards cross-compliance, modulation and the integrated administration and control system, under the direct support schemes for farmers provided for that Regulation, as well as for the implementation of Council Regulation (EC) No 1234/2007 as regards cross-compliance under the support scheme provided for the wine sector (4) defines how the reference ratio for the maintenance of land under permanent pasture at Member State level is to be established for the purposes of Article 6(2) of Regulation (EC) No 73/2009. It is appropriate to take into account the accession of Croatia in that context. (8) According to Article 57a of Regulation (EC) No 73/2009, Croatia has to create a special national de-mining reserve from which payment entitlements for de-mined areas will be allocated. The rules laid down in Regulation (EC) No 1122/2009 concerning the identification and registration of payment entitlements as well as those concerning the applications for allocation of payment entitlements should also cover payment entitlements for de-mined areas. (9) Regulations (EC) No 1120/2009, (EC) No 1121/2009 and (EC) No 1122/2009 should therefore be adapted accordingly, HAS ADOPTED THIS REGULATION: Article 1 Adaptation of Regulation (EC) No 1120/2009 Regulation (EC) No 1120/2009 is amended as follows: (1) in Article 16(3), the following subparagraph is added: For Croatia, the percentages of reduction provided for in paragraphs 1 and 2 of this Article shall apply after deduction from the value of the payment entitlements of a franchise equal to the unit value calculated in accordance with Article 59(1) of Regulation (EC) No 73/2009.; (2) in Article 21, the following paragraph 3 is added: 3. For Croatia, paragraph 1 shall apply mutatis mutandis as regards investments made in those sectors subject to integration into the single payment scheme as applied by Croatia from 2013. Only investments finished before 1 January 2013 shall be taken into account.; (3) the title of Chapter 2 of Title III is replaced by the following: (4) in Article 28, paragraph 1 is replaced by the following: 1. Save as otherwise provided for in this Chapter, this Regulation shall apply to the new Member States having applied the single area payment scheme and to Croatia.. Article 2 Adaptation of Regulation (EC) No 1121/2009 Regulation (EC) No 1121/2009 is amended as follows: (1) Annex III is replaced by the following: ANNEX III AREAS ELIGIBLE FOR RECEIVING THE GOAT PREMIUM 1. Bulgaria: the whole country. 2. Croatia: the whole country. 3. Cyprus: the whole country. 4. Portugal: the whole country, with the exception of the Azores. 5. Slovenia: the whole country. 6. Slovakia: all mountain areas within the meaning of Article 18 of Regulation (EC) No 1257/1999.; (2) in Annex V, the following row is inserted after France: Croatia 5 571. Article 3 Adaptation of Regulation (EC) No 1122/2009 Regulation (EC) No 1122/2009 is amended as follows: (1) in Article 3, the following paragraph 7a is inserted: 7a. For Croatia, the reference ratio shall be established as follows: (a) the land under permanent pasture shall be the land under permanent pasture declared by the farmers in 2013 in accordance with Article 13(8) of this Regulation. Land that was under permanent pasture in 2013 and that has been afforested in accordance with the third subparagraph of Article 6(2) of Regulation (EC) No 73/2009 shall be discounted; (b) the total agricultural area shall be the total agricultural area declared by the farmers in 2013.; (2) in Article 7(1), point (f) is replaced by the following: (f) kind of entitlement, in particular special entitlements provided for in Article 44 of Regulation (EC) No 73/2009, payment entitlements from the special national de-mining reserve in Croatia provided for in Article 57a(10) of Regulation (EC) No 73/2009, entitlements allocated in accordance with Article 68(1)(c) of Regulation (EC) No 73/2009 and payment entitlements subject to a derogation as provided for in Article 64(2) of Regulation (EC) No 73/2009;; (3) in Article 15, paragraph 1 is replaced by the following: 1. Applications for allocation or, where appropriate, increase of payment entitlements under the single payment scheme shall be submitted by a date to be fixed by the Member States but not later than the 15 May in the first year of implementation of the single payment scheme, of integration of coupled support, of application of Articles 46, 47 and 48 of Regulation (EC) No 73/2009, or in the years of application of Article 41, 57 or 57a or Article 68(1)(c) of that Regulation. However, Estonia, Latvia, Lithuania, Finland and Sweden may fix a later date which shall not be later than 15 June.. Article 4 Entry into force This Regulation shall enter into force subject to and on the date of the entry into force of the Treaty of Accession of Croatia. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 8 May 2013. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 30, 31.1.2009, p. 16. (2) OJ L 316, 2.12.2009, p. 1. (3) OJ L 316, 2.12.2009, p. 27. (4) OJ L 316, 2.12.2009, p. 65.